NUMBER 13-19-00601- CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


FRANCISCO EZEQUIEL LOPEZ,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 206th District Court
                          of Hidalgo County, Texas.


                                        ORDER
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

       This cause is before the Court on appellant's fifth and sixth motion for extension of

time to file the brief. Appellant’s brief was originally due to be filed on August 17, 2020.

On January 28, 2021, we abated this matter to address access to sealed portions of the

record and subsequently ordered the brief due on April 14, 2021. On March 22, 2021, the
clerk of the court notified appellant that no further extensions will be granted absent new

and/or exigent circumstances.

       The Court, having fully examined and considered appellant’s seventh and

eighth motions for extension of time to file the brief and the extensions previously granted

in this cause, is of the opinion that, in the interest of justice, appellant's motions for

extension of time to file the brief should be granted with order. The Court looks with

disfavor upon the delay caused by counsel's failure to have filed a brief in this matter and

further motions for extension of time will not be granted absent new and/or exigent

circumstances.

       Accordingly, appellant's fifth and sixth motions for extension of time to file the brief

are   each    hereby    GRANTED.        IT   IS   THEREFORE         ORDERED        that    the

Honorable Victoria Guerra, counsel for appellant, file the appellate brief with this

Court on or before 5:00 p.m. on May 19, 2021 If the Honorable Victoria Guerra fails

to file the appellate brief with this Court on or before 5:00 p.m. on May 19, 2021,

then the Honorable Victoria Guerra is ORDERED to appear in person on May 20,

2021 at 10:00 a.m. in the Courtroom of the Thirteenth Court of Appeals, located at

the Hidalgo County Court Annex III at 100 E. Cano, 5th floor, Edinburg, Texas, to

show cause why she should not be held in contempt of court.

                                                                    PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
12th day of May, 2021.

                                              2